United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    October 25, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-60282
                                      Summary Calendar



       FREELANCE ENTERTAINMENT, LLC;
       J. B. HUNT; PAMELA RUSHING, Individually,

                                                           Plaintiffs-Appellants,

                                             versus

       HARRY SANDERS; J. L. WILLIAMS,
       TOMMY SOUTHERLAND; JOE BROOKS;
       LEROY BROOKS, In their Official Capacities
       as members of the Board of Supervisors of
       Lowndes County, Mississippi, C. B. “BUTCH
       HOWARD, In his Official Capacity as Sheriff
       of Lowndes County, Mississippi,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                        the Northern District of Mississippi
                           (USDC No. 3:02-CV-109-M-B)
           _______________________________________________________


Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The district court correctly determined that the motion for attorney’s fees was

untimely. See Romaguera v. Gegenheim, 162 F.3d 893 (5th Cir. 1998). Thus, the

judgment is AFFIRMED.




                                            2